Case 2:19-cv-04088-BMS Document 1-23 Filed 09/06/19 Page 1 of 2




                  Exhibit 23
                Case 2:19-cv-04088-BMS Document 1-23 Filed 09/06/19 Page 2 of 2


Broad Reach Capital LP
Listing of Assets
Valued as of June 30, 2019


PNC Checking                                 750,155.17
Note receivable - Rubicon collateral       1,500,000.00
PriCo - 30,000 shares Lyft                 1,971,300.00
Prime Brokerage Account (s)                2,637,118.00
PriCo - 180,000 shares Palantir            2,817,818.18
Interest receivable                        3,875,000.00
Note receivable - Private holdings         6,000,000.00
Note receivable - Real estate holdings     6,000,000.00
Trader stop loss reserves                  5,500,000.00
Securitized cryptocurrency                20,250,000.00
HSBC ISIN US404280AH22                   129,560,000.00

                                         180,861,391.35
